JACKSON, Judge
(concurring in result).
The lower court held that Ronald U.’s acknowledgment of paternity was timely filed, reasoning that (1) “the child actually had not been ‘placed’ for adoption as required by the statute” and (2) the time lapse between the respective filings “was so short that it demands the intervention of the equitable powers of the court.” My colleagues conclude that he failed to timely file in accordance with the statute, but then rescue him with a due process rationale. I would take a more direct route to the same result by holding that the statute’s filing requirement does not apply in this case.
T.M.E., the illegitimate child of Saundra E. and Ronald U., was born August 26, 1985. Two hours later, Saundra and her grandfather, Hugo E., filed in Third District Court a joint petition for leave to adopt T.M.E. and another child of Saundra’s. Paragraph 7 of the petition alleged: “Further that the co-petitioner, Saundra E., is the natural mother of the children and is a fit and proper person to have their care, custody and control.” A similar allegation was made regarding Hugo. Paragraph 8 alleged that he was ready, willing, and able “to have their care, custody, supervision and training charged to him, along with the co-petitioner, his granddaughter, Saundra E.” The prayer of the petition requested the court to “at a later date, when the minor child T.M.E. has been with the petitioners for a year, reopen the matter and make a determination with regard to this petition concerning the minor child T.M.E.” The petitioners also asked that this child be known by the surname of the mother, not of the grandfather. They requested a birth certificate showing T.M.E. to be in every way the legal child of petitioners. In the adoption proceedings, Ronald U. formally intervened and requested Saundra to “admit that on August 26, 1985, it was yóur intent to place the baby girl or give the baby girl up for adoption” (emphasis added). That request for admission was denied. Ronald then served Interrogatories requesting a more detailed response. Answer: "... it was never the defendants [sic] intention to place the baby girl for an adoption in which she would have relinquished her rights as the natural mother” (emphasis added). The record verifies that, after adoption, T.M.E. would continue to reside with her mother and that Saundra had no intention of terminating the mother-daughter relationship.
The Utah Supreme Court has considered present Utah Code Ann. § 78-30-4 (1986) four times.1 In re Adoption of Baby Boy Doe, 717 P.2d 686 (Utah 1986); Wells v. Children’s Aid Soc’y, 681 P.2d 199 (Utah 1984); Sanchez v. LDS Social Servs., 680 P.2d 753 (Utah 1984); Ellis v. Social Servs. Dep’t, 615 P.2d 1250 (Utah 1980). In Ellis, the mother gave up physical custody and waived all parental rights in favor of an agency. In Wells, the mother had released *298the child to an agency, and the agency had then placed the child with adoptive parents. In Sanchez, the mother had given the child up to an agency. In Baby Boy Doe, the mother had waived her rights and adoptive parents had been given temporary custody. In the case before us, however, T.M.E.’s mother still has her. None of the four prior Utah cases considered whether or how Utah Code Ann. § 78-30-4(3) applies to the circumstances of T.M.E. or her parents.2
The first question to ask is whether T.M.E. has become the “such child” contemplated in subsection (3)(c). To qualify as a “such child”, two conditions must be met. First, subsection (3)(a) says the child must be illegitimate. Second, pursuant to (3)(b), the child must be given up for adoption by the mother either to a licensed agency or to a third person. T.M.E. is illegitimate, but her mother did not give her up to an agency or another person. I would, therefore, hold that subsection (3) does not apply to T.M.E.’s father. He does not need to file a notice of his claim to T.M.E. because the mother has not met the second statutory requirement of relinquishing or placing the child.
Saundra planned and intended to continue exercising all of her parental rights to T.M.E., including care, custody and control. Utah Code Ann. §§ 78-30-4(1), (2), and (3) (1986) each contemplate a surrender of one’s parental rights and interests and a release of physical custody and control. The statute requires this giving up whether the child goes to a licensed agency or to a third person. The mother of an illegitimate child would normally be the one who elects whether to give up the child. If she has no intention of doing so and, in fact, elects to retain all rights and interests along with care, custody and control, subsection (3) does not apply. Until she cuts herself off from the child, there is no need for the state to intervene on behalf of the child and cut off the rights of the natural father. Consequently, until the mother gives up the child, the statute does not require the putative father to register a notice of his claim of paternity. Otherwise, as here, the unwed mother by subterfuge and/or collusion can initiate a sham adoption proceeding solely to terminate the rights of a natural father who is willing to acknowledge and support his child.
In applying Utah Code Ann. § 78-30-4(3) (1986) to other fact situations involving unwed parents, the Utah Supreme Court has recognized that the statute requires a putative father to act to protect his parental rights if the mother gives up her rights to the child. In Ellis, for example, the Court declared that the 1975 enactment of subsection (3) “effectively limited the time in which the putative father may assert those rights where the mother has relinquished her rights to the child.” Ellis v. Social Servs. Dep’t., 615 P.2d at 1253 (emphasis added). The Court went on to conclude that “whenever the natural mother relinquishes custody of the child either to an agency or to an individual for purposes of adoption ... the putative father must file a notice of paternity ...” and that subsection (3)(c) bars the natural father from “ ‘maintaining any action to establish his paternity of the child’ after the child is *299given up for adoption.” Id. at 1254-55 (emphasis added).
This interpretation of the statute is consistent with the state’s identified interest in providing for the prompt and final determination of who will provide parental care and support for illegitimate newborns if neither natural parent is willing to do so:
There are special problems in defining parental rights over newborns who are illegitimate. The identity of the father may be unknown. The mother may desire to give the child up for adoption. The state has a strong interest in speedily identifying those persons who will assume the parental role over such children, not just to assure immediate and continued physical care but also to facilitate early and uninterrupted bonding of a child to its parents. The state must therefore have legal means to ascertain within a very short time of birth whether the biological parents (or either of them) are going to assert their constitutional rights and fulfill their corresponding responsibilities, or whether adoptive parents must be substituted.
Wells v. Children’s Aid Soc’y, 681 P.2d at 203 (emphasis added).
The state’s interests are not triggered until the mother decides “to give the child up for adoption.” Until she does so, there is no need to “speedily identify those persons who will assume the parental role over such children.” She is still fulfilling that role. While she has the child, the state need not be concerned about “immediate and continued physical care” and there is no need for the state to “facilitate early and uninterrupted bonding of a child to its [new adoptive] parents.”
In stepfather-like relationships, the mother keeps the child. Speedy termination of the natural father’s interests is not necessary. Our legislature has recognized that a slow and cautious approach should be used when the mother remains in control of the child. Subsection 78-30-4(3) was inserted into our statute in 1975. Prior to 1975, the last sentence of section 78-30-14(4) provided:
No petition for adoption shall be granted until the child shall have lived for one year in the home of the adopting parents.
Recognizing the need to speed up the process where the mother has surrendered the child for adoption and also the need to slow down the process when the mother retains the child and enters a relationship with a stepparent, the 1975 legislature rewrote this provision:
No petition for adoption shall be granted until the child shall have lived for six months in the home of the adopting parents except that when the adopting parent is the spouse of one of the natural parents, no petition for adoption shall be granted until the child shall have lived for one year in the home of the adopting parent.
Utah Code Ann. § 78-30-14(4) (1975) (emphasis added). The distinction is retained in the current statute. Utah Code Ann. § 78-30-14(7) (1986). Prior to 1977, Utah Code Ann. § 78-30-5 provided that a parent’s consent was not required for adoption where the parent failed to support or communicate with the child for a period of one year. In 1977, the legislature amended this section and made the one-year failure a rebuttable presumption. Utah Code Ann. § 78-30-5 (1977).
The relationship of both one-year provisions is meaningful. The natural father has one year to come forward and show his interest in the child. If he does not, abandonment is presumed. Likewise, the statute implies that when the natural mother has control of the child, one year is a reasonable time to determine whether the child has bonded to a stepfather. If these provisions have any meaning or purpose related to T.M.E. and her father, that meaning and purpose should not be thwarted by misapplication of Utah Code Ann. § 78-30-4(3) to prematurely cut off his parental rights.
In the case before us, there is no need to make a “final and immediate determination” that T.M.E. can be adopted by some third person or persons. The child is fine where she is, in the arms of her mother who has elected to keep her. Accordingly, *300there is no significant justification for the state to intervene and speedily terminate the unwed father’s constitutionally protected parental rights. Since Utah Code Ann. § 78-30-4(3)(c) does not apply in this situation, we need not reach the due process question nor invoke the equitable powers of the court.
My colleagues are concerned that this result leaves no way to extinguish the putative father’s parental rights in stepfather adoptions. I believe their rationale is contrary to the underlying legislative policies and the plain reading of the statute. I see nothing wrong with treating the natural father’s rights and interests, in the stepchild adoption context, the same way those rights and interests have been treated historically. That is, by use of consent or traditional abandonment procedures. Application of the statute to the facts before us, requiring the filing of a paternity notice even though the mother has kept the child, might not pass constitutional muster. There could be abuse of the system by an unwed mother who, as here, would race to the courthouse with a petition for adoption signed by any petitioner available, solely to terminate the parental rights of a man she wants out of her life and her child’s life.

. In 1975, Utah Code Ann. § 78-30-4 was adopted with its current provisions. Some minor changes in wording occurred by repeal and re-enactment in 1981.


. The United States Supreme Court has, in four differing fact situations, examined the extent to which the due process clause protects a biological father’s relationship with his child. Stanley v. Illinois, 405 U.S. 645,92 S.Ct. 1208,31 L.Ed.2d 551 (1972) (state law conclusively presuming unwed father to he unfit child custodian denies him procedural due process); Quilloin v. Walcott, 434 U.S. 246, 98 S.Ct. 549, 54 L.Ed.2d 511 (1978) (application of Georgia law requiring unwed father to obtain court order legitimizing child in order to acquire statutory right to veto adoption does not violate due process where natural father did not seek legitimization until stepfather filed petition to adopt 11-year-old son); Caban v. Mohammed, 441 U.S. 380, 99 S.Ct. 1760, 60 L.Ed.2d 297 (1979) (New York law authorizing unwed mother to veto adoption of child by withholding consent, but denying same power to similarly situated unwed father, violates equal protection clause); Lehr v. Robertson, 463 U.S. 248, 103 S.Ct. 2985, 77 L.Ed.2d 614 (1983) (unwed father was not denied procedural due process by lack of notice of, and opportunity to be heard in, adoption proceedings by 2-year-old child’s stepfather where natural father took none of the numerous statutory steps available to assure his entitlement to such notice).